DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final Office Action is in response to the amendment filed on April 2nd, 2021 for application no. 16/429,598 filed on June 3rd, 2019. Claims 1-2 and 4-25 are pending. In the present amendment, claims 1, 4, 6, 8 and 17 are amended, claims 21-25 are new, and claim 3 is canceled.

Claim Objections
	Regarding Claim 1 (lines 16-17), please change the recitation “each bearing supported on a respective spindle and supporting a respective planet gear” to - - each bearing supported on [[a]] the respective spindle and supporting a respective planet gear - - as these features are previously recited in claim 1 and to provide consistent use of the term “respective”.

	Regarding Claim 1 (lines 17-18), please change the recitation “the bearing being spaced from the respective first portion of the respective spindle” to - - [[the]] each bearing being spaced from [[the]] a respective first portion of the respective spindle - - as each bearing is previously recited in claim 1 and to provide consistent use of the term “respective”.

	Regarding Claim 5 (lines 3-4), please change the recitation “the respective planetary gear” to - - the respective planet gear - - as the feature is previously referred to in claim 1 (lines 16-17).

	Regarding Claim 15 (lines 2-3), please change the recitation “the respective one of the first and second mounting members” to - - [[the]] a respective one of the first and second mounting members - - to establish antecedent basis and to provide consistent use of the term “respective”.

	Regarding Claim 17 (lines 19-20), please change the recitation “a portion of the first end portion defining the first interference fit connection” to - - a portion of the first end 

	Regarding Claim 22 (lines 1-2), please change the recitation “wherein the portion of the spindle having the first diameter is spaced from the thrust washers, whereby the portion of the spindle” to - - wherein the first portion of the spindle having the first diameter is spaced from the thrust washers, whereby the first portion of the spindle - - as the feature is previously referred to in claim 1 (lines 10-11).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 17 (line 8), in the recitation “the first diameter larger than the first diameter” it is unclear from the disclosure how the first diameter can be larger than itself. Examiner will continue to interpret the second diameter as being larger than the first diameter for claim 17. The lack of clarity renders the claim indefinite.

	Claims 18-20 and 25 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 10,054,216).

Claim 1, Johnson teaches a planetary gearset (Abstract - “A method for assembling a carrier subassembly for use with a planetary gear train”), comprising: 
a sun gear (col. 2, line 48 - “Though not shown in FIGS. 1 thru 4, a sun gear, located to the left of the planetary gear 136 in FIG. 4, would mesh with the planetary gear 136”) rotatable about a central axis; 
a planet carrier (Fig. 4, “carrier member” 102) rotatable about the central axis and including a first mounting member (“bore” 104) spaced apart from a second mounting member (“bore” 106), 
the planet carrier (Fig. 1, 102) including a central aperture (“large central bore” 112) for receiving the sun gear and a plurality of radial cavities (there are four radial cavities disposed between 106 and 104 in Fig. 1) spaced radially outwardly from the central axis (see Fig. 1), 
the plurality of radial cavities (between 106 and 104 in Fig. 1) defined between the first (104) and second (106) mounting members; and 
a plurality of planet gears (Fig. 4, “planetary gear” 136) individually supported in a respective radial cavity of the planet carrier (102), 
each of the plurality of planet gears (136) supported on a respective spindle (“axle” 130) axially extending between the first (104) and second (106) mounting members of the planet carrier (102), 
the spindle (130) extending continuously from a first end (“flange” 142) to a second end (“shaft” 140), 
the first end (142) of the spindle (130) including a first portion having a first diameter (see Examiner Fig. 1 below) and coupled to the first mounting member (104) through an interference fit connection with a corresponding aperture of the first mounting member (104; col. 1, line 24 - “An interference fit is often providing between the inner surface of a bore and various components such as the planetary axle” and col. 2, line 40 - “FIG. 4 illustrates the final step of assembling the axle 130 into the carrier member 102 wherein the flange 142 of the axle 130 is inserted into the upper bore 104 of the carrier member 102 and the shaft 140 of the axle 130 is inserted into the lower bore 106 of the carrier member 102. These insertion steps are usually accomplished using a pressing operation to overcome the friction inherent when press fitting one member into the aperture of another member”), 
the second end (140) of the spindle (130) having a second diameter (see Examiner Fig. 1) and coupled to the second mounting member (106) through an interference fit connection with a corresponding aperture of the second mounting member (106; see col. 1, line 24 and col. 2, line 40), 
the first diameter larger than the second diameter (see Examiner Fig. 1); and
a plurality of bearings (“bearings” 134, 134’), 
each bearing (134, 134’) supported on a respective spindle (130) and supporting a respective planet gear (136), 
the bearing (134, 134’) being spaced from the respective first portion of the respective spindle (130 via the inner bearing races seen in Fig. 4).

    PNG
    media_image1.png
    354
    761
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 4 of Johnson
 
Claim 6, Johnson teaches the planetary gearset of claim 1, wherein the spindle (Fig. 4, 130) further includes a first axially extending region (axial portion of 140) having the second diameter (see Examiner Fig. 1), 
the bearing (134, 134’) supported for rotation on the first region (140) of the spindle (130). 

Regarding Claim 7, Johnson teaches the planetary gearset of claim 1, 
wherein the first mounting member (Fig. 1, 104) is coupled to (see Fig. 1) the second mounting member (106).
 
Regarding Claim 8, Johnson teaches a rotatable transmission component (Fig. 1, 102), comprising: 
a base (Fig. 4, 102) having a first mounting member (104) and a second mounting member (106) spaced apart from the first mounting member (104), 
the first (104) and second (106) mounting members configured to rotate together about a central axis;
a spindle (130) extending axially between the first (104) and second (106) mounting members, 
the spindle (130) extending continuously from a first end (142) to a second end (140), 
the first end (142) of the spindle (130) including a first portion having a first diameter (see Examiner Fig. 1) and coupled to the first mounting member (104) through an interference fit connection with a corresponding aperture of the first mounting member (104; see col. 1, line 24 and col. 2, line 40), 
the second end (140) of the spindle (130) having a second diameter (see Examiner Fig. 1) and coupled to the second mounting member (106) through an 
the first diameter larger than the second diameter (see Examiner Fig. 1), 
wherein an axial location of the spindle (130) between the first (104) and second mounting (106) members is maintained only by the interference fit connections between the spindle (130) and the first (104) and second (106) mounting members (see col. 1, line 24 and col. 2, line 40);
a bearing (134, 134’) supported on the spindle (130), 
the bearing (134, 134’) being in a non-overlapping relationship with the first portion (see arrangement in Examiner Fig. 1).
  
Regarding Claim 9, Johnson teaches the transmission component of claim 8, 
the spindle (Fig. 4, 130) further includes a first axially extending region (axial portion of 142) having the first diameter (see Examiner Fig. 1), 
a second axially extending region (axial portion of 140) having the second diameter (see Examiner Fig. 1), and 
a transition region (the section between 140 and 142) between the first (142) and second regions (140).
 
Regarding Claim 10, Johnson teaches the transmission component of claim 9, 
wherein the transition region comprises a stepped transition (see Fig. 4).
  
Regarding Claim 11, Johnson teaches the transmission component of claim 9, 
wherein an axial length of the first region (Fig. 4, 142) is shorter than an axial length of the second region (140). 
 
Regarding Claim 13, Johnson teaches the transmission component of claim 8, 

the first and second sides of the first mounting member (104) face away from one another (see Fig. 4); 
the second mounting member (106) includes a first side (exterior portion) and a second side (interior portion) opposite the first side of the second mounting member (106), 
the first and second sides of the second mounting member (106) face away from one another (see Fig. 4); 
the first end (142) of the spindle (130) is positioned intermediate the first side (interior portion) and the second (exterior portion) side of the first mounting member (104); and 
the second end (140) of the spindle (130) is positioned intermediate the first side (exterior portion) and the second (interior portion) side of the second mounting member (106).
 
Regarding Claim 15, Johnson teaches the transmission component of claim 8, 	wherein the corresponding apertures of the first (Fig. 1, 104) and second (106) mounting members comprise through holes (between 104 and 106) extending through the respective one of the first (104) and second (106) mounting members. 

Regarding Claim 17, Johnson teaches a method of assembling a rotatable transmission component (Abstract - “A method for assembling a carrier subassembly”), the method comprising:  24 US. 12249580 1.01AT-P1801 1-US

the first (106) and second (104) mounting members each including an aperture (see Fig. 1), the respective apertures being coaxial (see Fig. 1); 
providing a spindle (step seen in Fig. 2, 130) extending continuously from a first end (140) to a second end (142), 
the first end (140) having a first diameter including a second portion and the second end (142) having a second diameter (see Examiner Fig. 2 below),
the first diameter larger than the first diameter (see new 112(b) rejection necessitated by amendment);
providing a bearing (134, 134’) having a bearing aperture (“bore” 132, 132’) therethrough; 
passing the first end (140; step seen in Fig. 2) of the spindle (130) through the aperture (104) of the second mounting member (104) along a spindle insertion axis (see arrow in Fig. 2);
passing the first end (140) of the spindle (130) through the bearing aperture (132, 132’; step seen in Fig. 3);
inserting the first end (140; step seen in Fig. 4) of the spindle (130) into the aperture (106) of the first mounting member (106) to a first insertion depth such that the first end (140) of the spindle (130) is coupled to the first mounting member (106) through a first interference fit connection with the aperture (106) of the first mounting member (106; see col. 1, line 24 and col. 2, line 40); and 
inserting the second end (142; step seen in Fig. 4) of the spindle (130) into the aperture (104) of the second mounting member (104) to a second insertion depth such that the second end (142) of the spindle (130) is coupled to the second mounting , and
such that a portion of the first end portion (140) defining the first interference fit connection is spaced from the bearing (134, 134’ via the inner bearing races seen in Fig. 4) after the step of inserting the first end (140). 

    PNG
    media_image2.png
    354
    774
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 4 of Johnson

Regarding Claim 18, Johnson teaches the method of claim 17, 
wherein the first (Fig. 4, 106) and second (104) insertion depths are establishable only by the interference fit connection between the spindle (130) and the respective aperture of the first (106) and second (104) mounting members (see col. 1, line 24 and col. 2, line 40).

Regarding Claim 19, Johnson teaches the method of claim 17, 
wherein the first mounting member (Fig. 1, 106) is immovable relative to the second mounting member (104) prior to the passing and inserting steps (see Fig. 1).
 
Claim 20, Johnson teaches the method of claim 17, 
further comprising inserting a planet gear (136; step seen in Fig. 2) along a planet gear insertion axis intermediate the first (106) and second (104) mounting members and passing the first end (140) of the spindle (130) through the planet gear (step seen in Fig. 3) prior to the inserting the first end (140) of the spindle (130) step (step seen in Fig. 2), 
the planet gear insertion axis perpendicular to the spindle insertion axis (see Figs. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,054,216), in view of Pierce at al. (US 2014/0243144), hereinafter Pierce.

Regarding Claim 2, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “wherein a material hardness of the spindle is uniform from the first end to the second end”.
Pierce teaches wherein a material hardness of a spindle (Fig. 2, “hardened pinion shaft” 8) is uniform from a first end (left) to a second end (right; [0017] - “The pinion shaft 8 is formed from steel that is preferably through hardened to a Rockwell hardness between 58-64. The pinion shaft 8 is fully heat treated and tempered”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the through hardening process taught by Pierce in the planetary gearset taught by Johnson, such that “wherein a material hardness of the spindle is uniform from the first end to the second end”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of fully heat treating the spindle taught by Johnson and “reduce the manufacturing costs associated with producing the pinion shaft” (Pierce, [0005]).

Regarding Claim 14, Johnson teaches the transmission component of claim 8. 
Johnson does not teach “wherein a material hardness of the spindle intermediate the first and second ends is the same as a material hardness of the first and second ends”.
Pierce teaches wherein a material hardness of a spindle (Fig. 2, 8) intermediate a first (left) and a second end (right) is the same as a material hardness of the first (left) and second ends (right; see [0017]).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the through hardening process taught by Pierce in the transmission component taught by Johnson, such that “wherein a material hardness of the spindle intermediate the first and second ends is the same as a material hardness of the first and second ends”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of fully heat treating the spindle taught by Johnson and “reduce the manufacturing costs associated with producing the pinion shaft” (Pierce, [0005]).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,054,216), in view of Morlo (US 2010/0313408).

Regarding Claim 4, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “wherein each of the respective spindles includes an axially extending passageway”.
Morlo teaches a spindle (Fig. 1, “pin” 1) includes an axially extending passageway (4, [0014] - “A longitudinal bore 4 is coaxial with the longitudinal axis 1a and a transverse bore 5 for supplying oil to bearing points of the planetary gears, which are not shown, are arranged in the planetary pin 1”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the lubrication passageway taught by Morlo in the planetary gearset taught by Johnson, such that “wherein each of the respective spindles includes an axially extending passageway”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of “supplying oil to bearing points of the planetary gears” (Morlo, [0014]).

Regarding Claim 5, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “wherein each of the respective spindles includes a passageway extending axially along a length of the spindle from proximate either of the first or second ends, the passageway configured to supply a lubricant to the respective planetary gear”.
Morlo teaches a spindle (Fig. 1, 1) includes a passageway (4) extending axially along a length of the spindle (1) from proximate either of the first or second ends, the passageway (4) configured to supply a lubricant to a planetary gear (3, [0014] - “A longitudinal bore 4 is coaxial with the longitudinal axis 1a and a transverse bore 5 for supplying oil to bearing points of the planetary gears, which are not shown, are arranged in the planetary pin 1”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the lubrication passageway taught by Morlo in the planetary gearset taught by Johnson, such that “wherein each of the respective spindles includes a passageway extending axially along a length of the spindle from proximate either of the first or second ends, the passageway configured to supply a lubricant to the respective planetary gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of “supplying oil to bearing points of the planetary gears” (Morlo, [0014]).

	Regarding Claim 12, Johnson teaches the transmission component of claim 9. 
	Johnson does not teach “wherein the first region is contained wholly within the corresponding aperture of the first mounting member”.
	Morlo teaches a first region (Fig. 1, 1) is contained wholly within a corresponding aperture (3) of a first mounting member (3, [0006] - “After being fixed in place, which is carried out by means of a suitable stamp to be advanced in axial direction, there is no further need for deburring, since the front face of the pin ends flush with the outer surface of the disk”).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide a flush spindle as taught by Morlo in the transmission component taught by Johnson, such that “wherein the first region is contained wholly within the corresponding aperture of the first mounting member”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing a simplified .

	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,054,216), in view of Mizuta (US 5,593,362).

Regarding Claim 21, Johnson teaches the planetary gearset of claim 1. 
Johnson does not teach “further comprising thrust washers positioned at each axial end of each respective planet gear, the thrust washers positioned to axially retain the bearing supported by the planet gear”.
Mizuta teaches thrust washers (Fig. 1, “pinion washer” 5) positioned at each axial end of a planet gear (“pinion gear” 3), 
the thrust washers (5) positioned to axially retain a bearing (“needle bearings” 4) supported by the planet gear (3).
Mizuta also teaches “a pinon washer disposed between each end face of the pinion gear and the carrier body and mounted on the pinion shaft for supporting thrust load of the pinion gear” (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the thrust washers taught by Mizuta in the planetary gearset taught by Johnson, such that “further comprising thrust washers positioned at each axial end of each respective planet gear, the thrust washers positioned to axially retain the bearing supported by the planet gear”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of supporting the thrust load of the planet gears taught by Johnson.

Claim 22, Johnson and Mizuta teach the planetary gearset of claim 21, 
Johnson does not teach “wherein the portion of the spindle having the first diameter is spaced from the thrust washers, whereby the portion of the spindle having the first diameter does not functionally interact with the bearing”.
Mizuta teaches a portion (left and right ends) of a spindle (Fig. 1, “pinion shaft” 2) having a first diameter is spaced from the thrust washers (5), 
whereby the portion (left and right ends) of the spindle (2) having the first diameter does not functionally interact with a bearing (4; see arrangement in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide thrust washers in the same configuration taught by Mizuta when combining them with the planetary gearset taught by Johnson, such that “wherein the portion of the spindle having the first diameter is spaced from the thrust washers, whereby the portion of the spindle having the first diameter does not functionally interact with the bearing”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of supporting the thrust load of the planet gears taught by Johnson.
 
Regarding Claim 23, Johnson and Mizuta teach the planetary gearset of claim 21. 
Johnson does not teach “wherein the bearing is one of a no caged roller bearing and a loose needle roller bearing”.
Mizuta teaches a no caged roller bearing and a loose needle roller bearing (Fig. 1, “needle bearings” 4).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the caged needle bearings taught by “wherein the bearing is one of a no caged roller bearing and a loose needle roller bearing”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of reducing the complexity of the components required to rotatably support the planet gears taught by Johnson.

Response to Arguments
The Applicant's arguments filed April 2nd, 2021 are in response to the Office Action mailed November 3rd, 2020. The Applicant's arguments have been fully considered.
Applicant’s argument that Johnson does not teach “the bearing is spaced from the respective first portion of the respective spindle” (p. 7) is not persuasive. Johnson clearly teaches rolling elements of a bearing (Fig. 4, 134) that are axially spaced from a first portion (142) of a spindle (130) via inner bearing races. 
Applicant’s argument that “Moreover, Pierce and Merlo each fail to cure the deficiencies of Johnson, as neither reference discloses or suggests a first, larger-diameter portion of a spindle that is spaced from the bearing” (p. 8) is not persuasive. The prior art of Johnson teaches a first, larger-diameter portion of a stepped spindle (see Examiner Fig. 1). The prior art of Pierce and Morlo do not need to teach a stepped spindle to be considered analogous art. For these reasons, claims 1-2 and 4-25 stand rejected as presented above.

Allowable Subject Matter
Claims 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659